

TECH DATA CORPORATION
(hereinafter called the “Company”)

2009 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
GLOBAL NOTICE OF GRANT AND RESTRICTED STOCK UNIT GRANT AGREEMENT






I.     NOTICE OF EQUITY GRANT
    
Name/Participant:             


Type of Grant:             Restricted Stock Unit


Date of Grant:                
    
Total Shares Granted:    


II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 7 of the Plan in accordance with the following terms:

--------------------------------------------------------------------------------



Section 1.    Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:


“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement.


“Cause” means (a) such definition as is set forth in a written employment
agreement between the Participant and the Employer, as in effect at the time of
determination, for “Cause” or “gross misconduct” or other term of similar
import, or, in the absence of any such definition, (b) (i) the Participant's
willful and continued failure to perform substantially his or her duties with
the Employer (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the Participant's willful engaging in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company, its Subsidiaries or the Employer; provided, that for
purposes of this definition, no act or failure to act, on the


        
        





--------------------------------------------------------------------------------




Participant's part, will be considered "willful" unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant's action or omission was in the best interests of the Company or
the Employer. Notwithstanding the foregoing, if a Participant’s employment
terminates during the Protected Period (as defined in the CIC Policy) and such
Participant is covered by the CIC Policy, for purposes of this Agreement “Cause”
will have the definition that applies to the Participant under the CIC Policy.


“CIC Policy” means the Tech Data Corporation Change in Control Severance Policy.


“Date of Grant” means the date on which the RSUs are granted to the Participant,
as specified in Part I.


“Employer” means the Company or any Subsidiary that employs the Participant on
the applicable date.


"Good Reason" means:


a.
a material adverse change in the Participant’s duties or responsibilities
effectuated after the Change in Control from those held, exercised and/or
assigned to the Participant immediately prior to such diminution; provided, that
a change in a Participant’s reporting relationship that is approved by the
Company or the Employer prior to a Change in Control and is not made at the
request of a third party incident to the Change in Control shall not constitute
Good Reason hereunder;



b.
a reduction in the Participant’s annual base salary (or a material change in the
frequency of payment) or annual incentive opportunity in effect immediately
prior to the Change in Control or, if higher, as in effect at any time during
the twenty-four months following the Change in Control;



c.
the failure by the Company or the Employer to provide the Participant with
welfare benefits, fringe benefits and perquisites that are substantially similar
in the aggregate to those made available or provided to the Participant
immediately prior to the Change in Control, including but not limited to any
pension, life insurance, medical, health and accident, disability and vacation
benefits;



d.
the relocation of the Participant’s base office to a location that is (x) more
than 35 miles from the Participant’s base office immediately prior to the Change
in Control and (y) farther from the Participant’s principal residence
immediately prior to the Change in Control than was the Participant’s base
office immediately prior to the Change in Control; or



e.
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated
hereunder.



2

--------------------------------------------------------------------------------






Notwithstanding the foregoing, if a Participant’s employment terminates during
the Protected Period (as defined in the CIC Policy) and such Participant is
covered by the CIC Policy, for purposes of this Agreement “Good Reason” will
have the definition that applies to the Participant under the CIC Policy.


"Retirement" means the Participant's termination of active employment (for
reasons other than a termination for Cause by the Employer) where (a) the
Participant has attained age 55 (in whole years rounded down to the nearest
year) and, (b) the Participant’s Years of Continuous Service equals or exceeds
10.


“Share” means one (1) share of Common Stock.


“Years of Continuous Service” means the number of full years of a Participant’s
continuous and uninterrupted employment with the Employer based on the elapsed
time between the Participant's initial employment commencement date with the
Employer and the date of the Participant's termination of employment with the
Employer.  For purposes of the foregoing and for the sake of clarity:


(a)       “Years of Continuous Service”  shall include any period of continuous
employment with an employer acquired by the Company prior to the time of such
acquisition, unless a shorter period of time is established by the Company as
recorded in the Company’s systems;


(b)        if a Participant ceases employment with the Employer for a period of
less than six (6) months and subsequently re-commences employment with the
Employer, the Participant's Years of Continuous Service shall be calculated on
the basis of the Participant's initial employment commencement date with the
Employer, unless a shorter period of time is established by the Company as
recorded in the Company’s systems; and


(c)        if a Participant ceases employment with the Employer for a period of
six (6) months or more and subsequently re-commences employment with the
Employer, the Participant's Years of Continuous Service shall be calculated on
the basis of the Participant's subsequent employment re-commencement date with
the Employer.


Section 2. Grant. The Participant is hereby granted an award of RSUs under
Section 9(b) of the Plan. Each RSU represents the prospective contingent right
to receive one Share and will, at all times the Agreement is in effect, be equal
in value to one Share. In accordance with Section 9(b) of the Plan, no grant, or
a combination of grants, of RSUs to the Participant during a fiscal year shall
have a value in excess of two and one-half million dollars ($2,500,000),
determined using the Fair Market Value of the Shares underlying the RSUs as of
the Date of Grant.






3

--------------------------------------------------------------------------------














Section 3. Vesting. Subject to the provisions of this Agreement, the RSUs shall
vest and become payable in Shares in accordance with the following vesting
schedule:




Vesting Date


Vesting Percentage


 
 
 
 
 
 



Unless and until the RSUs vest, the Participant will have no right to payment of
any unvested RSUs. Prior to the actual delivery of any of the RSUs that are
vested, the RSUs will represent an unsecured obligation of the Company in
accordance with Section 16(c) of the Plan.


Section 4.    Non-Transferability. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or Rules
thereunder.


Section 5.     Delivery of Shares.


(i)    General. Subject to the other terms of the Plan and this Agreement,
within a reasonable time following each Vesting Date, the Company will issue or
cause to be delivered to the Participant (or if any other individual(s) then
hold the RSUs, to such individual(s)) the number of Shares the Participant is
entitled to receive as a result of the vesting of the RSUs. The Shares shall be
registered in the name of the Participant (or the name(s) of the individual(s)
that then hold the RSUs, either alone or jointly with another person(s) with
rights of survivorship, as such individual(s) shall prescribe in writing or
other methods allowed to the Company), and shall in all cases be delivered to
the Participant within ten (10) business days following the applicable Vesting
Date. Notwithstanding the foregoing, the delivery of Shares upon vesting of an
RSU may be delayed if the amount to be paid or delivered is reasonably likely to
violate applicable federal, state or non-U.S. securities laws; provided,
however, that the delivery will occur at the earliest date the Company
reasonably anticipates that the distribution will not cause a violation.


The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery


4

--------------------------------------------------------------------------------




instructions provided by Participant (or if any other individual(s) then hold
the RSUs, by such other individual(s)). Fractional Shares shall not be issued.


Section 6.    Tax Withholding Obligations. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant of the RSUs, the vesting of
the RSUs, the subsequent sale of any Shares acquired at vesting or the receipt
of any dividends, and (2) do not commit to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.


Upon the vesting and settlement of the RSUs, the Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer attributable to Tax-Related Items. In this regard, if permissible under
local law, the Committee may withhold a number of whole Shares otherwise
deliverable to the Participant having a Fair Market Value sufficient to satisfy
the Participant’s estimated total obligation for Tax-Related Items associated
with any aspect of the RSUs. If the obligation for the Participant’s Tax-Related
Items is satisfied by withholding a number of Shares as described herein, the
Participant shall be deemed to have been issued the full number of Shares
issuable upon vesting, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
vesting or any other aspect of the award. In the event withholding in Shares is
prohibited or problematic under applicable law or otherwise may trigger adverse
consequences to the Company or the Employer, the Company and/or the Employer
may, at its sole discretion, (i) require the Participant to deposit with the
Company or the Employer an amount of cash sufficient to meet his or her
obligation for Tax-Related Items, (ii) withhold the required amount from the
Participant’s regular salary/wages during the pay period(s) next following the
date on which any such applicable liability for Tax-Related Items otherwise
arises (or withhold the required amount from other amounts payable to the
Participant), and/or (iii) if permissible under local law, sell or arrange for
the sale of a whole number of Shares that the Participant acquires pursuant to
the RSUs to meet the withholding obligation for Tax-Related Items. The Company
will endeavor to sell only the number of whole Shares required to satisfy the
Company's and/or the Employer's withholding obligation for Tax-Related Items;
however, the Participant agrees that the Company may sell more Shares than
necessary to cover the Tax-Related Items.
    
Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her


5

--------------------------------------------------------------------------------




obligations in connection with the Tax-Related Items as described in this
section. If the Participant is subject to taxation in more than one
jurisdiction, the Participant acknowledges that the Company, the Employer or
another Subsidiary may be required to withhold or account for Tax-Related Items
in more than one jurisdiction. For purposes of the foregoing, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates. The Participant hereby consents to any action
reasonably taken by the Company to meet his or her obligation for Tax-Related
Items.


Section 7. Changes in Capitalization. The existence of the RSUs shall not affect
in any way the right or power of the Company or its stockholders to make,
authorize or consummate (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger or consolidation of the Company; (iii) any issue by
the Company of debt securities, or preferred or preference stock that would rank
above the shares subject to RSUs; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or outstanding assignment of all or any part of
the assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the RSUs.


Section 8. Rights of Participant. No person shall, by virtue of the granting of
the RSUs to the Participant, be deemed to be a holder of any Shares underlying
the RSUs or be entitled to the rights or privileges of a holder of such Shares
unless and until the RSUs have vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of the RSUs.


The grant of the RSUs is voluntary and occasional and the Participant shall not
by virtue of the granting of the RSUs have any claim or right to be granted RSUs
in the future or to participate in any other compensation plan, program or
arrangement of the Company or of the Employer, even if RSUs have been granted
repeatedly in the past.


The granting of the RSUs shall not impose upon the Company or the Employer any
obligations to employ or to continue to employ the Participant; and the right of
the Company or the Employer to terminate the employment of the Participant shall
not be diminished or affected by reason of the fact that the RSUs have been
granted to the Participant.


Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of RSUs.


6

--------------------------------------------------------------------------------






At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.


Section 9. Termination. Subject to Section 8 and 10, the outstanding unvested
RSUs granted hereunder shall terminate and the Participant shall cease vesting
in the RSUs on the earliest to occur of:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason other than due to the
Participant’s death, Retirement or Disability; or


(ii) termination of active employment or other relationship between the Company
or the Employer and the Participant due to the Participant’s death or Disability
within three months of the Date of Grant or Retirement within one year of the
Date of Grant.


An employment relationship between the Company or the Employer and the
Participant shall be deemed to exist during any period during which the
Participant is actively employed by the Company or by any Subsidiary. Whether
authorized leave of absence or absence on military government service shall
constitute termination of the employment relationship between the Company or the
Employer and the Participant shall be determined by the administrator designated
by the Committee at the time thereof and in accordance with local law.


In the event of the death or Disability of the Participant during his or her
employment relationship with the Company or the Employer, as applicable, and at
least three months after the Date of Grant, the RSUs shall become fully vested
(all or a portion of the outstanding RSUs) as of the date of the Participant’s
death or Disability. In the case of death of a Participant, any Shares due upon
vesting will be delivered to the Participant’s executors, administrators or any
person(s) to whom the RSUs may be transferred by will or by laws of descent and
distribution, in accordance with Section 5 of this Agreement. If, in the event
of the Participant’s death, any beneficiary entitled to receive any Shares due
upon vesting is a minor or, if in the event of the Participant’s Disability, the
Participant is deemed by the Committee or is adjudged to be legally incapable of
giving valid receipt and discharge for any Shares due upon vesting, such Shares
will be paid to such person or institution as the Committee may designate or to
the duly appointed guardian. Such payment shall, to the extent made, be deemed a
complete discharge of any liability for such payment under the Plan.


In the event of the Participant's Retirement on or after the first anniversary
of the Grant Date, any unvested RSUs immediately shall vest in full and Shares
shall be issued to


7

--------------------------------------------------------------------------------




the Participant pursuant to Section 5. In the event that the Participant's
Retirement occurs prior to the first anniversary of the Grant Date, all unvested
RSUs immediately shall terminate and be forfeited in their entirety.


If the Participant is a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of the RSUs is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


Section 10.    Change in Control. If, within 24 months of the effective date of
a Change in Control, the Participant's employment is terminated by the Employer
without Cause or if the Participant resigns employment for Good Reason, the RSUs
immediately shall vest in full and the vested RSUs shall be settled in
accordance with Section 5 of this Agreement. In addition, in the event of a
Change in Control in which the RSUs are not assumed, continued, or substituted
by the surviving corporation, such RSUs shall immediately vest in full as of the
effective date of such Change in Control and the vested RSUs shall be settled in
accordance with Section 5 of this Agreement.


Section 11. Nature of Grant. In accepting the grant, the Participant
acknowledges that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


(ii) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(iii) the Participant is voluntarily participating in the Plan;


(iv) the grant of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment;


(v) the grant of RSUs is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;




8

--------------------------------------------------------------------------------




(vi) in the event that the Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliated company of the Company;


(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(viii) neither the Company, the Employer or any Subsidiary shall be liable for
any foreign exchange rate fluctuation, where applicable, between the
Participant's local currency and the United States dollar that may affect the
value of the RSUs or of any amounts due to the Participant pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement;


(ix) if the Participant vests in his or her RSUs and obtains Shares, the value
of those Shares acquired may increase or decrease in value;


(x) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares acquired upon vesting of the RSUs resulting from
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(xi) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer employed by the Employer; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of his or her grant of RSUs.


Section 12. Data Privacy. Pursuant to applicable personal data protection laws,
the Company and Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the RSUs and
participation in the Plan. The collection, use, processing and transfer of
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan, and the Participant’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect
participation in the Plan. As such, the Participant voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.


9

--------------------------------------------------------------------------------




 

The Company and Employer hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, e-mail address, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options, units or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the Employer
will process the Data for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and the Employer may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
European Economic Area, or elsewhere throughout the world, such as the United
States. The Participant hereby authorizes (where required under applicable law)
the third parties or other recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.


The Participant may, at any time, exercise rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan, and (e) withdraw the
Participant’s consent to the collection, processing or transfer of Data as
provided hereunder (in which case, the Participant’s RSUs will be null and
void). The Participant


10

--------------------------------------------------------------------------------




may seek to exercise these rights by contacting the Employer’s Human Resources
manager or the Company’s Human Resources Department.


Section 13. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code (“Section 409A”). Instead, it is the intent
of this Agreement to satisfy the short- term deferral exemption described in
Treas. Reg. §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no grants
(including without limitation, the RSUs) become subject to Section 409A;
provided, however, the Company makes no representation that the RSUs are not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to the RSUs.


Section 14. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. In
addition, if the Participant does not otherwise reject the RSUs, (in such manner
as the Company may specify from time to time in its sole discretion), the
Participant shall be deemed to have accepted the RSUs as of the Date of Grant.


Section 15. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the RSUs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision.


As a condition of the grant of the RSUs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any and all actions, and consent
to any and all actions taken by the Company and its affiliates, as may be
required to allow the Company and its affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence. Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal obligations under local laws, rules and regulations
in the Participant’s country of residence.


11

--------------------------------------------------------------------------------




The RSUs are and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Participant hereby accepts the RSUs subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives.


This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby expressly consent and agree that such litigation shall be
conducted in the courts of Pinellas County, Florida.


Section 16. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 17. Language. If the Participant is a resident outside of the United
States, the Participant acknowledges and agrees by acceptance of the grant of
RSUs under the Plan and this Agreement, that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English. If the Participant has received this Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Section 18. Private Placement. For non U.S. Participants, the grant of the RSUs
is not intended to be a public offering of securities in the Participant’s
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of the RSUs is not subject to the supervision of the local securities
authorities.


Section 19. Insider Trading / Market Abuse Laws. The Participant's country of
residence (and country of employment, if different) may have insider trading
and/or market abuse laws that may affect the Participant's ability to acquire or
sell Shares under the Plan during such times the Participant is considered to
have “inside information” (as defined under local law). These laws may be the
same or different from any Company insider trading policy. The Participant
acknowledges that it is the Participant's responsibility to be informed of and
compliant with such regulations, and the Participant should consult with the
Participant's personal advisors for additional information.


Section 20.    Clawback. Notwithstanding anything in the Plan or this Agreement
to the contrary, the Company may be entitled or required by law, any applicable
Company policy (any such policy, a “Clawback Policy”) or the requirements of an
exchange on which the Company’s shares are listed for trading, to recoup amounts
received by a Participant in connection with or arising out of the RSUs granted
pursuant to this Agreement (including


12

--------------------------------------------------------------------------------




with respect to the initial grant of the RSUs, any Shares acquired pursuant
thereto and any amounts received with respect to any sale of the Shares), and
each Participant selected to receive RSUs under the Plan shall be deemed to have
agreed to comply with any such Company request or demand for recoupment, and to
have consented to the Company taking such actions as may be necessary to
effectuate its Clawback Policy. Each Participant shall also be deemed to have
acknowledged and agreed that the Clawback Policy may be modified from time to
time in the sole discretion of the Company and without the consent of the
Participant, and that such modification will be deemed to amend this Agreement;
provided, that, except as otherwise required by applicable law (including the
terms of any exchange on which the Company’s shares are then listed for
trading), no such amendment or modification made following a Change in Control
shall be effective without the express, prior written consent of the
Participant.


Section 21. Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the applicable addendum to the Agreement (“Addendum”). Further,
if the Participant transfers residence and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country shall apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the RSUs
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of the Agreement.


Section 22. Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
    








13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.


TECH DATA CORPORATION




                
By:__________________________________
Robert M. Dutkowsky, Chief Executive Officer

By:_______________________________________
Holder




14

--------------------------------------------------------------------------------




TECH DATA CORPORATION
2009 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION


ADDENDUM TO
GLOBAL NOTICE OF GRANT AND RESTRICTED
STOCK UNIT GRANT AGREEMENT


NON-U.S. EMPLOYEES
________________________________________________________________________



In addition to the terms of the 2009 Equity Incentive Plan of Tech Data
Corporation (the “Plan”) and the Global Notice of Grant and Restricted Stock
Unit Grant Agreement
(the “Agreement”), the RSUs are subject to the following additional terms and
conditions as set forth in this addendum (the “Addendum”). All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 21 of the Agreement, to the extent a
Participant relocates residence and/or employment to another country, the
additional terms and conditions as set forth in the addendum for such country
(if any) shall also apply to the RSUs to the extent the Company determines, in
its sole discretion, that the application of such addendum is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).


ARGENTINA


1.Type of Offering. Neither the grant of the RSUs, nor the issuance of Shares
subject to the grant, constitutes a public offering. The offering of the Plan is
a private placement and is not subject to the supervision of any Argentine
governmental authority.


AUSTRALIA


1.Breach of Law. Notwithstanding anything to the contrary in the Agreement or
the Plan, the Participant will not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.


BRAZIL


1.Compliance with Law. By accepting the RSUs, the Participant acknowledges that
the Participant agrees to comply with applicable Brazilian laws and to


15

--------------------------------------------------------------------------------




pay any and all applicable taxes associated with the vesting of the RSUs, the
receipt of any dividends, and the sale of Shares acquired under the Plan.
2.Labor Law Policy and Acknowledgement. The following provision supplements
Section 11 of the Agreement:


By accepting the RSUs, the Participant expressly and explicitly agrees that (i)
the benefits provided under the Agreement and the Plan are the result of
commercial transactions unrelated to the Participant's employment; (ii) the
Agreement and the Plan are not a part of the terms and conditions of the
Participant's employment; and (iii) the income from the RSUs, if any, is not
part of the Participant's remuneration from employment.


CANADA


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the RSUs shall be settled only in Shares (and
shall not be settled in cash).


2.English Language (Quebec). To the extent the Participant Resides in Quebec,
the Participant acknowledges and agrees that it is the Participant's express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
LANGUE ANGLAISE. Le Participant reconnaît et accepte qu'il est la volonté
expresse du participant que le présent accord, ainsi que tous documents, avis et
procédures judiciaires exécutés, donnés ou intentés en vertu de ou en rapport,
directement ou indirectement, avec rédigé en anglais.


COLOMBIA


1.Nature of Grant. The following provision supplements Section 11 of the
Agreement:
The Participant expressly and explicitly acknowledges that, pursuant to Article
128 of the Colombian Labor Code, the Plan and related benefits do not constitute
a component of the Participant's “salary” for any legal purpose and will not be
included and/or considered for purposes of calculating any and all labor
benefits, such as legal/fringe benefits, vacations, indemnities, payroll taxes,
social insurance contributions and/or any other labor-related amount which may
be payable.


DENMARK


1.Treatment of RSUs upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, unless the Participant is a member
of registered management who is not considered a salaried employee, the
treatment of the RSUs upon the Participant's termination of active employment
shall be governed by the Act


16

--------------------------------------------------------------------------------




on Stock Options in Employment Relations. However, if the provisions in the
Agreement or the Plan governing the treatment of the RSUs upon a termination of
active employment are more favorable, the provisions of the Agreement or the
Plan shall govern.


FRANCE


1.Nature of the Award. The RSUs are not granted under the French specific regime
provided by Articles L225-197-1 and seq. of the French commercial code.


2.English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.
LANGUE ANGLAISE. Le Participant reconnaît et convient que ce est l'intention
exprès du Participant que l'Accord, le présent avenant, le Plan et tous les
autres documents, remarque et les poursuites judiciaires entrées, données ou
instituées conformément au RSUs, être établi dans l'anglais. Si le Participant a
reçu l'Accord, le présent avenant, le Plan ou autres documents rattachés au RSUs
traduit dans une langue autre que l'anglais et si le sens de la version traduite
est différent que la version anglaise, la version anglaise contrôlera.


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.




17

--------------------------------------------------------------------------------




HONG KONG


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the RSUs shall be settled only in Shares (and
may not be settled in cash).


2.Lapse of Restrictions. If, for any reason, Shares are issued to the
Participant within six (6) months of the Grant Date, the Participant agrees that
the Participant will not sell or otherwise dispose of any such Shares prior to
the six-month anniversary of the Grant Date.


3.IMPORTANT NOTICE/WARNING. The contents of this document have not been reviewed
by any regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of the documents, the Participant should obtain independent
professional advice. The RSUs and Shares issued at vesting do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or its Subsidiaries. The Agreement, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. The RSUs
are intended only for the personal use of each eligible employee of the
Employer, the Company or any Subsidiary and may not be distributed to any other
person.


4.Wages. The RSUs and Shares subject to the RSUs do not form part of the
Participant's wages for the purposes of calculating any statutory or contractual
payments under Hong Kong law.


5.Nature of the Program. The Company specifically intends that the Plan will not
be treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the RSUs
shall be null and void.


ITALY


1.    Authorization to Release Necessary Personal Information. The following
provision shall replace Section 12 of the Agreement in its entirety:


(i)    The Participant understands that the Employer and/or the Company hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth,
national insurance number or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
awards or other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The


18

--------------------------------------------------------------------------------




Participant is aware that providing the Company with the Data is necessary for
the performance of this Agreement and that the Participant’s refusal to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.


(ii)    The Controller of personal data processing is Tech Data Corporation,
5350 Tech Data Drive, Clearwater, Florida 33760, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Tech Data Italia s.r.l. with registered
offices at Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy Participant
understands that Data may be transferred to third parties assisting in the
implementation, administration and management of the Plan, including any
transfer required to a broker or other third party with whom Shares acquired
pursuant to this grant of RSUs or cash from the sale of such Shares may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in the
Participant’s country, or elsewhere, including outside of the European Union and
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The processing activity, including the transfer
of the Participant’s personal data abroad, out of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant’s consent thereto as the processing is necessary for the performance
of contractual obligations related to the implementation, administration and
management of the Plan. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.


(iii)    The Participant understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that,
pursuant to art 7 of D.lgs 196/2003, the Participant has the right, including
but not limited to, to access, delete, update, request the rectification of the
Data and cease, for legitimate reasons, the Data processing. Furthermore, the
Participant is aware that the Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address, Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy.


2.Participant Acknowledgment. The Participant hereby confirms that he or she
accepts and agrees to the Agreement and the Plan in all respects as of the date
the Participant accepts this Agreement. The Participant further acknowledges
that he or she has read and specifically and expressly approves of the following
provisions of the Agreement: (i) Section 6 addressing the Participant’s
responsibility for taxes; (ii) Section 8 addressing the rights of the
Participant with respect to the RSUs; (iii) Section 11 containing the
Participant’s acknowledgement that the Plan and the grant of the RSUs do not
provide the Participant with any entitlement or claim for compensation ; (iv)
Section 12 containing the


19

--------------------------------------------------------------------------------




Participant’s authorization for data privacy purposes; (v) Section 14 addressing
electronic delivery and acceptance procedures; and (vi) Section 15 stating that
the laws of the State of Florida, U.S.A. will govern the Agreement and the Plan
and the venue for litigation of any dispute arising under this Agreement will be
the courts of Pinellas County, Florida, U.S.A.






__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.


MALAYSIA


1.Consent to Collection, Processing and Transfer of Personal Data. This
provision replaces Section 12 of the Agreement in its entirety:
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant's personal
data, as described in this Addendum and any other grant materials by and among,
as applicable, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Plan.
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
pemberian yang lain oleh dan di antara, seperti yang berkenaan, Syarikat dan
Anak-anak Syarikat untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan penyertaan Peserta di dalam Pelan.



20

--------------------------------------------------------------------------------




The Participant understands that the Company and Subsidiaries may hold certain
personal information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, e-mail address, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant's favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”). The Data
is supplied by the Company and also by the Participant through information
collected in connection with the Agreement and the Plan
Peserta memahami bahawa Syarikat Anak-anak Syarikat mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial
atau nombor pengenalan lain, e-mel, gaji, kewarganegaraan, jawatan, apa-apa
Saham atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah, atau apa-apa hak lain atas Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan
Pelan tersebut ("Data"). Data tersebut dibekalkan oleh Syarikat dan juga oleh
Peserta berkenaan dengan Perjanjian dan Pelan.
The Participant understands that Data will be transferred to the current stock
plan service providers or a stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant's country.
The Participant understands that if the Participant resides outside the United
States, the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant's local human
resources representative at [ ].
Peserta memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan Peserta di [ ].



21

--------------------------------------------------------------------------------




The Participant authorizes the Company, the stock plan service provider and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant's
participation in the Plan, including any transfer of such Data as may be
required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the awards. may be deposited. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant's participation in the Plan. The
Participant understands that if the Participant resides outside the United
States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, limit the processing of Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant's local human resources representative. Further, the Participant
understands that the Participant is providing the consent herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant's consent, the Participant's employment
status or service and career with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company may not be able to grant the Participant equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant's consent may affect
the Participant's ability to participate in the Plan. For more information on
the consequences of the Participant's refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant's local human resources representative.
Peserta memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima-penerima kemungkinan lain yang mungkin akan membantu Syarikat
(pada masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi tujuan
melaksanakan, mentadbir dan menguruskan penyertaan Peserta di dalam Pelan,
termasuk segala pemindahan Data tersebut sebagaimana yang dikehendaki kepada
broker, egen eskrow atau pihak ketiga dengan siapa Saham diterima semasa
peletakhakan Anugerah mungkin didepositkan. Peserta memahami bahawa Data hanya
akan disimpan selagi ia adalah diperlukan untuk melaksanakan, mentadbir, dan
menguruskan penyertaan Peserta dalam Pelan. Peserta memahami bahawa sekiranya
Peserta menetap di luar Amerika Syarikat, Peserta boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data, mengehadkan
pemprosesan Data atau menolak atau menarik balik persetujuan dalam ini, dalam
mana-mana kes, tanpa kos, dengan menghubungi secara bertulis tempatan wakil
sumber manusia Peserta. Selanjutnya, Peserta memahami bahawa Peserta memberikan
persetujuan di sini secara sukarela semata-mata. Sekiranya Peserta tidak
bersetuju, atau sekiranya Peserta kemudian membatalkan persetujuan, status
Peserta pekerjaan atau perkhidmatan dan kerjaya dengan Syarikat tidak akan
terjejas; satu-satunya akibat buruk sekiranya Peserta tidak bersetuju atau
menarik balik Peserta persetujuan adalah bahawa Syarikat tidak akan dapat
memberikan Peserta anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan atau
penarikan balik persetujuan boleh menjejaskan keupayaan Peserta untuk mengambil
bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai akibat-akibat
keengganan Peserta untuk memberikan keizinan atau penarikan balik keizinan,
Peserta memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan.



22

--------------------------------------------------------------------------------




Please take note that by electronically accepting this Agreement, the
Participant has confirmed that the Participant explicitly, voluntarily and
unambiguously consents to the collection, use and transfer of the Participant's
personal data in accordance with the terms in this notification. However, if for
any reason the Participant does not consent to the processing of the
Participant's personal data, the Participant has the right to reject such
consent by contacting the Participant's local human resources representative at
[ ].
Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
Peserta mengesahkan bahawa Peserta secara eksplisit, sukarela, dan tanpa
sebarang keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data
peribadi Peserta mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika
atas apa-apa sebab-sebab tertentu Peserta tidak bersetuju dengan pemprosesan
data peribadi, Peserta mempunyai hak untuk menolak persetujuan Peserta dengan
menghubungi wakil sumber manusia tempatan di masukkan [ ].



MEXICO


1.Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of RSUs does not constitute an
employment relationship between the Participant and the Company. The Participant
has been granted RSUs as a consequence of the commercial relationship between
the Company and the Employer, and the Employer is the Participant’s sole
employer. Based on the foregoing, (a) the Participant expressly recognizes the
Plan and the benefits derived from participation in the Plan will not establish
any rights between the Participant and the Employer, (b) the Plan and the
benefits the Participant may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Employer, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Employer.


2.Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of the RSUs is an extraordinary
item of compensation outside the scope of the Participant’s employment contract,
if any. The RSUs are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.




23

--------------------------------------------------------------------------------




BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.


NETHERLANDS


1.Waiver of Termination Rights. In consideration of the grant of RSUs, the
Participant expressly waives any and all rights to compensation or damages as a
result of the termination of employment with the Company and the Employer for
any reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.
SINGAPORE


1.Private Placement. The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will not
be lodged or registered as a prospectus with the Monetary Authority of Singapore
and is not regulated by any financial supervisory authority pursuant to any
legislation in Singapore. Accordingly, statutory liability under the SFA in
relation to the content of prospectuses would not apply. The Participant should
note that the RSUs are subject to section 257 of the SFA and the Participant
will not be able to make any subsequent sale of the Shares in Singapore, or any
offer of such subsequent sale of the Shares subject to the grants in Singapore,
unless such sale or offer is made (i) after six months from the Grant Date or
(ii) pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the SFA.
            
SPAIN


1.    Termination. The following provision shall replace Section 9 (i) of the
Agreement in its entirety:


24

--------------------------------------------------------------------------------






(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason (including termination
without cause or unfair dismissal) other than due to the Participant’s death or
Disability;


2.    Nature of Grant. The following provisions shall replace Section 11(xi) of
the Agreement in its entirety, and the following new provision shall be added as
Section 11(xii) of the Agreement:


(xi) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of his or her grant of
RSUs; and


(xii) in accepting the grant of RSUs, the Participant acknowledges that he or
she consents to participation in the Plan and has received a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or affiliated companies throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries or affiliated companies on
an ongoing basis. Consequently, the Participant understands that the RSUs are
granted on the assumption and condition that the RSUs and any Shares that may be
acquired as a result of the vesting of the RSUs shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliated companies) and shall not be considered a mandatory benefit or salary
for any purpose (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of RSUs shall be null and void.


Participant Signature:        ________________________________________________

Participant Printed Name:     ________________________________________________


Date:                _______________________________


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.


25

--------------------------------------------------------------------------------






SWITZERLAND


1.Securities Law Information. The offer of the RSUs is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the RSUs
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the RSUs may be publicly distributed nor otherwise made publicly
available in Switzerland.


UNITED KINGDOM


1.    Tax Withholding Obligations. The following provision shall replace Section
6 of the Agreement in its entirety:


Regardless of any action the Company or the Employer takes with respect to any
or all income tax and primary Class 1 National Insurance Contributions, payroll
tax or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including but
not limited to, the grant of the RSUs, the vesting of the RSUs, the subsequent
sale of any Shares acquired at vesting or the receipt of any dividends, and (2)
do not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.


Prior to vesting of the RSUs, the Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer for Tax-Related
Items. In this regard, if permissible under local law, the Participant
authorizes the Company to sell or arrange for the sale of Shares that the
Participant acquires to meet the withholding obligation for Tax-Related Items.
The Company will endeavor to sell only the whole number of Shares required to
satisfy the Company's and/or the Employer's withholding obligation for
Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items. The Committee may
also, in lieu of or in addition to the foregoing, at its sole discretion, (i)
require the Participant to deposit with the Company or the Employer an amount of
cash sufficient to meet his or her obligation for Tax-Related Items, (ii)
withhold the required amount from the Participant’s pay during the pay periods
next following the date on which any such applicable liability for Tax-Related
Items otherwise arises (or withhold the required amount from other amounts
payable to the Participant), and/or (iii) if permissible under local law, the
Committee may require that the Company withhold a whole number of Shares
otherwise deliverable to Participant having a Fair Market Value sufficient to
satisfy the Participant’s estimated total obligation for Tax-Related Items
associated with any aspect of the RSUs (or such higher amount as is allowable
without triggering adverse accounting consequences). If the obligation for the
Participant’s Tax-Related Items is


26

--------------------------------------------------------------------------------




satisfied by withholding a number of Shares as described herein, the Participant
will be deemed to have been issued the full number of Shares subject to the
award of RSUs, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of the vesting
or any other aspect of the award.


Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.


2.    Exclusion of Claim. The following new provision shall be added as Section
6(ii) of the Agreement:


The Participant acknowledges and agrees that the Participant will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from the Participant’s ceasing to have rights under or to be entitled to
vest in the Participant’s RSUs as a result of such termination (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Participant’s RSUs. Upon the grant of the RSUs, the
Participant shall be deemed to have irrevocably waived any such entitlement.


*    *    *    *    *


27